Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 1 of 17

                                      rgl?'$,
                                            'h # a
                               UM TED STATES D ISTW C T C OUR T
                               SOU TH ERN DISTRICT O F FLO RID A
                              Case No.o:lg-cv-6lo6g-Dim itrouleas/snow

       M ARK W .LILLY
                  Plaintiœ counterelaim -Defendant


        SANTANDER CO NSU M ER USA INC .
        d/b/a CHR YSLER C APITA L
                  Defendanlc ounterclaim -plaintil
                                                         /

        DEFENDA NT'S AM ENDED O BJECTIO NS AN D R ESPON SES TO NO S.1-4 O F
    PLM NTIFF'S SECOND SET OF REOUESTS FOR PRODUCTION OF DOCUM ENTS

           DefendantSanunderConsumerUSA lnc.d/b/aChryslerCapitalCr hryslerCapital''),
   by and through theirundersignedattorneys,servesitsAmendedObjectionsandResponsesto
   PlaintiffM ark W .Lilly's Second SetofRequestsforProduction ofDocum ents,asfollows:

                                 DEFINITIONS & INTRODUCTION

                     ThedefinitionsandinstructionsincludedaspartofChryslerCapital'sObjections
   and Responsesto Plaintiœ sFirstSetofRequestsforProduction ofDocumentsand Thingsto

   Plaintiffserved on Mark W .LillyCplaintiff')onNovember4,2020 areincorporated hereinby
   reference,unlessotherwise stated herein.

                                  R EO IJESTS FO R PR O DUCTIO N

           During PlaintifrM r.Lilly'sm eeting w ith ChryslerCapital'sregionalrepresentative Greg

   Gordon to presentM r.Lilly'sECON LY PAY FOR W HAT YOU USE* ''program to Chrysler

   Capital,atthe requestand referralofFCA executive:Bob Clark,M r.Gordon shared Chrysler

   Capital'spmstand recentleasetraining they offered to theirFCA dealers. Atthatm eeting,M r.

                                                     1

    9145:938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 2 of 17




   G ordon showed M r.Lilly a specific leasetraining tool:a sales-person placem at,which wasthe

   exactsamekçplacemat''(referredtoasExhibit51-3inthiscase)thatPlaintiffhaddiscovered at
   an FCA dealership on June22,2017. M r.G ordon stated to M r.Lilly thatthe Placem atw as

   utilized during ChryslerCapital'sprovided lease training conducted both in FCA storesaswell

   asgroup training sessions form ultipleregionalFCA dealersatoffsite locations,like hotelsor

   FCA facilities. H ence,PlaintifrrequestsD efendantsto produce and provide Plaintiffa copy of

   thisPlacem at.

          RESPON SE:

          ChryslerCapitalobjectstothisRequesttotheextentthatitcontainsfactualassertions
   thatare neitherproven norrelevantto any requestfordocum entsorany claim sordefenses in

   thisaction.Subjecttoandwithoutwaiveroftheforegoing,followingareasonablesearch,
   ChryslerCapitaldid notlocate a copy ofthe Placem at,attached to the Am ended Complaintas

   Exhibit3.(DE 51-31.ChryslerCapitalhasproduced scannedcopiesof2 leasesalesplacemats
   thatGreg Gordon has in hispossession,custody orcontrol.See(2C00074-75,CC00076-77.

          AM EN DED RESPON SE:

          ChryslerCapitalobjectstothisRequesttotheextentthatitcontainsfactualassertions
   thatare neitherproven norrelevantto any requestfordocum entsorany claim sordefenses in

   thisaction.

          Subjecttoand withoutwaiveroftheforegoing,followingareasonablesearch,Chrysler
   Capitaldid notlocatea copy ofthe Placem at,attached to the Am ended Com plaintasExhibit3.

   (DE 51-31.EFG providedChryslerCapitalacopy ofthePlacemat,which ChryslerCapital
   produced to PlaintiF.ChryslerCapitalhasproduced scanned copiesof2 lease salesplacem ats

   thatGreg G ordon hasin hispossession,custody orcontrol.See CC00074-75,CC00076-77.Greg


                                                 2
   91458938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 3 of 17




   Gordon sharedacopyofçt easingvs.Buying''educationalflyer(CC00076-77)withPlaintiffat
   theirJanuary 16,2019 m eeting.EFG provided ChryslerCapitala PDF copy ofa version ofthe

   Placem at.See CC00576-77.EFG advised ChryslerCapitalthatEFG identified no further

   responsive documentswithin EFG 'Spossession,custody orcontrolrelating to the Placemat.

   2.      A sDefendanthasstated repeatedly,and Plaintifrhasacknowledged,thatChrysler

    Capitaldid notproducethe Placemat,how everithasbeen established,first,by M r.Gordon's

   adm ission to M r.Lilly during theirm eeting,thatChryslerCapitalhired an outside vendorto

    conductChryslerCapital's leasetraining fortheirFCA dealers.'Ihisvendorw msEnterprise

   FinancialGroup(EFG),asthiswascontirmedtoM r.Lilly duringaphonecallwith EFG
   representative Steve Roennau in July 2019.Thisfactwasalso public inform ation posted on

   EFG 'Swebsite,claim ing to have provided leasetraining,and otherservices forFCA . EFG also

    offerstheir lease training as in-dealership serviceson theirwebsite,w hich also includes

   providing dealerswith the Placem at. Hence,PlaintiffrequestsDefendantto provide any and all

   evidence ofChryslerCapital'srelationship and/orhiring,contracting orpaying EFG,to provide

   servicesforChryslerCapiG l,including providing lease training to theirFCA dealers. ln

   addition,provide copies ofallrelated lease training materialseitherprovided by ChryslerCapital

   orany ofitshired vendors,such asEFG presentations,dealerprovided materialsand tools

    includingthe Placem at,including butnotlim ited to;training curriculum ,salesperson custom er

   interaction scripts,training presentations,in-person training provided eitherin-dealership,ata

   rem otelocation oronline.

           RESPON SE:

           ChryslerCapitalobjectstothisRequesttotheextentthatitcontainsfactualassertions
   thatare neitherproven norrelevantto any requestfordocum entsorany claim sordefenses in


                                                   3
   91458938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 4 of 17




   thisadion.ChryslerCapitalfurthexobjectstolhisRequestonthegroundthatitisoverbroadand
   notproportionalto the needsofthe case to theextentthatitseeksKany and allevidence of

   ChryslerCapital'srelationship and/orhiring,contracting orpaying EFG,to provide services for

   ChryslerCapital,including providing leasetraining to theirFCA dealers,''regardlessofwhether

   such evidence is connected to the Placem atorPlaintim sclaim s.

           Subjecttoandwithoutwaiveroftheforegoing,followingareasonablesearch,Chrysler
   Capitalfound no ççevidence ofChryslerCapital'srelationship and/orhiring,contracting or

   paying EFG''concerning the Placem atorlemse training services.ChryslerCapitalhasproduced

   scanned copiesoflease training cuniculum ,an agenda,and related docum entsfrom training

   sessionsoflkred by EFG in orabout2014.See CC00078,CC00079-122, CC00123-141

           AM EN DED RESPONSE:

           ChryslerCapitalobjectstothisRequesttotheextentthatitcontainsfactualassertions
   thatare neitherproven norrelevantto any requestfordocum entsorany claim sordefensesin

   thisaction.ChryslerCapitalfurtherobjectstothisRequestonthegroundthatitisoverbroadand
   notproportionalto the needsofthe caseto the extentthatitseekséEany and alIevidence of

   ChryslerC apital'srelationship and/orhiring,contrad ing orpaying EFG,to provide services for

   ChryslerCapital,including providing lease training to theirFCA dealers,''regardlessofwhether

   such evidence isconnected to the Placem atorPlaintifrsclaim s.ChryslerCapitallim itsthe

   scopeofthisrequesttoEGevidenceof(ChryslerCapital's)orEFG'Sworkingrelationship
   concerningthePlacematandrelatedtrainingmaterials-''(DE 103at7J.
           Subjed toandwithoutwaiveroftheforegoing,followingareœsonablesearch,Chrysler
   Capitalfoundnoûtevidenceof(ChryslerCapital'slorEFG'Sworkingrelationshipconcerningthe
   Placem atand related training m aterials-''ChryslerCapitalhasproduced scarmed copiesoflease


                                                 4
   91458938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 5 of 17




   training curriculum ,an agendw and related docum entsfrom training sessionsoffered by EFG in

   orabout2014.See CC00078,(2C00079-122,CC00123-l41.EFG provided ChryslerCapitalwith

   training curriculum ,invoices,and related docum ents forservicesprovided to ChryslerCapitalin

   2013 and 2014.See CC00353-575,CC00578-589.None ofthese services ormaterialscontain

   the Placem at.EFG advised ChryslerCapitalthatEFG identified no furtherresponsive docum ents

   w ithin EFG'Spossession,custody orcontrolrelating to evidence ofChryslerCapital'sorEFG 'S

   w orking relationship concerning the Placem atand/orrelated training m aterials.

          Produce alldocum ents and thingsconcem ing any and allrevenue.feesorconsideration

   received by Defendant'sorby any ofitsvendors,including EFG,paid by FCA dealersforany

   and alllease training,including the Placem at,provided by D efendant,orby itsvendors.

          RESPON SE:

          ChryslerCapitalobjectstothisRequestonthegroundthatitisoverbroadandnot
   proportionalto the needsofthe cmse to the extentthatitseeksdocum entsttconcerning any and

   allrevenue,feesorconsideration received by Defendant'sorby any ofitsvendors,including

   EFG ,paid by FCA dealersforany and allIease training,including the Placem at provided by

   D efendant,orby itsvendors,''regardlessofwhethersuèh evidence is connected to the Placem at

   orPlaintiff'sclaims.ChryslerCapitalfurtherobjectstothisRequestonthegroundthatitis
   duplicativeofRequestforProductionNos.6and7.ChryslerCapitalfurtherobjectstothis
   Requestontheground thattheRequestœssumesthatChryslerCapitalcharged (orcharges)FCA
   dealersforçGleasetraining,including the Placem at.''ChryslerCapiu ldoesnotcharge dealers,

   including FCA dealers,forleasetraining services. Follow ing a reasonable search,Chrysler

   Capitalw asnotable to identify any responsive,non-privileged docum entsw ithin Chrysler




   91458938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 6 of 17




   Capital'spossession,custody orcontrolrelatingto documents ççconcerning any and allrevenue,

    feesorconsideration received by''ChryslerCapitalforthe Placem atand Ieasetraining services.

           AM ENDED RESPON SE:

           ChryslerCapitalobjedstothisRequestonthegroundthattheRequestassumesthat
   ChryslerCapitalcharged (orcharges)dealersfortEleasetraining,including thePlacemat''
   ChryslerCapitaldoesnotcharge dealers,including FCA dealers,forlease training services.

           Following a remqonable search,ChryslerCapitalidentitled no responsive docum ents

   w ithin ChryslerCapital'spossession,custody orcontrolrelating to docum entsççconcerning any

   and a1lrevenue,feesorconsideration received by''ChryslerCapitalforthe Placem atand lease

   training services.EFG provided ChryslerCapitalw ith invoicesrelating to lease training services

   thatEFG provided ChryslerCapitalin 2013 and 2014.See SeeCC00353-575,CC00578-589.

   EFG advised ChryslerCapitalthatitidentiGed no furtherresponsive docum entsw itbin its

   possession,custody orcontrolrelating to docum ents Kconcerning any and a1lrevenue,feesor

   considem tion received by''ChryslerCapitalorEFG forthe Placem atand/orlease training

   m aterialsutilizing the Placem at.

          Produce alldocuments and thingsconcem ingthe existence ofany and allinsurance

   policiesoragreem entsDefendantcan identify thatChryslerCapitalcarrieson itsown,oreither

   ofitsparentcompanies(SantanderorFCA),orthatanyofitsvendors,includingEFG,relativeto
   thisaction carry,m ay have any typeofçûerrorsand om issions''insurance coveragethatm ightbe

   liabletosatisfya1lorpartofapossiblejudgmentorsettlementinthisaction.
          RESPON SE:

          ChryslerCapitalobjedstothisRequestonthegroundthatitisduplicativeofRequestfor
   Production N o.9.Follow ing a reasonable search,ChryslerCapitatw asnotable to identify any



   91458938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 7 of 17




    responsive,non-privileged docum entswithin ChryslerCapital'spossession,custody orcontrol

    relating to Rany and allinsurance policiesoragreem entsDefendantcan identify thatChrysler

    Capitalcanieson itsown,oreitherofitsparentcompanies(SantanderorFCA),orthatanyofits
    vendors,including EFG,relative to thisaction carry,may have any type ofterrorsand

    omissions'insurancecoveragethatmightbeliabletosatisfyallorpartofapossiblejudgmentor
    settlem entin thisaction.''

           AM EN DED RESPON SE:

           ChryslerCapitalrespondsas follows:Follow ing a re% onable searoh,ChryslerCapital

   w asnotableto identify responsive,non-privileged docum entsw ithin ChryslerCapital's

   possession,custody orcontrolrelating to Rany and allinsurance policiesoragreem ents

   Defendantcan identify thatChryslerCapitalcarrieson itsown,oreitherofitsparentcom panies

   (SantanderorFCA),orthatanyofitsvendors,includingEFG,relativeto thisaction carry,may
   have any type ofçerrorsand om issions'insurance coveragethatm ightbe liable to satisfy allor

   partofapossiblejudgmentorsettlementinthisaction.''ChryslerCapitalisnotrelyingonany
   ituurancepolicythatmaybeliabletosatisfya1lorpartofajudgmentinthiscase.




   914.
      58938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 8 of 17




   Dated:M arch 15,2021

                                          /s/H StraatFeapev
                                          H.StraatTenney(prohacWce)
                                          LO CKE LORD LLP
                                          200 V esey Street,20tbFloor
                                          New Y ork,'N Y 10281
                                          Tel:212.912.2915
                                          straat.tenney@ lockelord.com
                                          Thom asJ.Cunningham
                                          Florida BarNo.121997
                                          LO CKE LORD LLP
                                          777 South FlaglerDrive
                                          Suite 215 EœstTower
                                          W estPalm Beach,FL 33401
                                          Tel:561.820.0201
                                          tcunningham@ lockelord.com
                                          AttorneysforDefendant




                                      8
   91458938v.1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 9 of 17




            Icertify thaton this 15 day ofM arch 2021,lserved a true copy ofthe foregoing by em ail

    on PlaintiF M ark W .Lilly.

                                                              /s/H xvfrJc/Tennev
                                                               H.Str> tTenney




                                                  9
    91458938v.1
     Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 10 of
                                           17



                                                                                                                                                        N
                                                                                                                                                        *

                                   A
                                   w          11                                                                                                        o
                                   m..        ws                               ql                               ./
                                   <            tm                            fc
                                                                               ?                    a
                                                                                                    u           2S
                                   t
                                   Xu           -
                                                c                            .+,
                                                                              c                     a4v         'oo
                                   u          :2                             X                       c          >*
                                      .        uw.                  >.
                                                                    *         c
                                                                              o                      o
                                                                                                     t)          u >%
                                  O           .
                                              *.                o
                                                                =            6                      *
                                                                                                    s           OX
                                                                                                                 .
                                  m        =
                                           o                    E            o
                                                                             x                  .è             .!
                                                                                                               .
                                                                                                                9d o
                                                                                                                   x-
           .                      G
                                  -       ao         =
                                                     e
                                                                v)       .a.                     v,             o u
                                                                                                                  o
                                  œ                  .u         s
                                                                .        =                       s.             > ::
                                  lu      >fv        -*
                                                                u
                                                                o         .,
                                                                          =                     .p
                                                                                                .               o o
                                  a          *        f* <                O                     o           *
                                                                                                            .
                                                                                                             t-
                                                                                                              zx
                                  m          u
                                             =       *œ
                                                      u
                                                          u
                                                          œ               E                    'o           o.mc
                                  m        <.:
                                             a
                                             >        >' oo               u
                                                                          œ                    x=              o
                                                                                                               œ .c
                                                                                                                  p
                                  œ
                                  tu
                                            4
                                            *.ws
                                               = oc   r
                                                      v o u               j .                  w
                                                                                               s            -
                                                                                                            o= q?
                                           **-.      vl E                -u                     0.
                                                                                                o    = o    +œ c
                                  X        c
                                           C u * .
                                               *     -a o=               <o .f
                                                                             *v                 .- > o.R
                                  O        m        .S   :
                                                         9                m v'
                                  >
                                  11       :
                                          ID>==O
                                               q:. =E o> .                %=
                                                                         .9 1H                 xc0: 'j
                                                                                                     a c
                                                                                                        *1
                                                                                                        .
                                  &       a          ul œ'-              4 'a-!                =q
                                                                                                5 <-.M
                                                                                                     .
                                                                                                     -+.
                                                                                                       0u
                                  t)      a          a     a             a             %                   a
                                                                                       a                   a




                                                                    *
                                                                    .
                                                                    o          =
                                                                    =
                                                                    o             c
                                                                                  œ         ï
'r                                                              E              *
                                                                               c
                                                                                           +-
                                                                                           =
                                                                                           ff
                                                                R
                                                                o S&
                                                                c             =P
                                                                              1            u
                                                                                           e v)
                                                                                           u
                                                                <=             =           e* E
                                                                o fv           o           D :w.
à.                                                              *>
                                                                4u
                                                                9
                                                                 * o)
                                                                o <q
                                                                .
                                                                              *
                                                                               tz
                                                                              qlm
                                                                              'm
                                                                               u=mo
                                                                                  v
                                                                                           *
                                                                                           uw
                                                                                           <
                                                                                             c
                                                                                            Y t:
                                                                                           Z>.V
                                                                                           c .o
                                                                                                                                 j'
                                                                                                                                 1.
                                                                                                                                         @

                                                                a:=           Xo
                                                                               u.          oo
                                                                                           z: c                                  j
                                                                                                                                 y
                                                                x             A            x                                     J$:
                                                                                                                                   *. ,
<
                             X

>                           =
                            o
                                                                                 2$
                                                                                                                             & J.,
                                                                                                                             j
                            n:a                                 =            *
                                                                             ===
                                                                               c =5
                                                                                                    3c== %                    i
                                                                                                                              k
                            o                                  w9            9
                                                                             w fv*                  q'9  =                   j
                                                                                                                             y , '
                            w
                            c
                                                                g-*          =x
                                                                             o v:
                                                                                 ,.sq)
                                                                                    aa
                                                                                                w9 .s
                                                                                                ooxs m
                                                                                                      Aaa
                                                                                                        m
                                                                                                      m o
                                                                                                                             jyjjy.y) .
                                                                                                                             '
                                                                                                                             y
                            9                                   o2           ql:= v''H           * *-                             k?., '
                        '

                            ta
                                                               S Xo
                                                               -
                                                               qy >
                                                                          f*
                                                                           >=0=:
                                                                              0
                                                                          oo o>
                                                                                                .c
                                                                                                    cu: O
                                                                                                . o y   o.
                                                                                                          > x      Y                         %''
                        =ql                                    >
                                                               œo        vw cn
                                                                          v..,   y              >*=
                W       u
                        O                                  =
                                                           >f            =  œ...
                                                                               %
                                                                                 o
                                                                                 =
                                                                                                  +** -
                                                                                                 5.S R=%
                                                                                                .c                       y*S#.' '
                X >
                  o                                        oa>.
                                                           x         œ o
                                                             q xoe o.o Do
                                                                         D = o.
                                                                         co*Y
                                                                         u  o                                             ' '
                                                                                                                         y'
                & t*%                                      > x..-.. >.. czs                                              r
                                                                                                                         ;
                                                                                                                         ,'.
                O 'c
                   v    -                                                                       x                        j.
                                                                                                                         w
                                                                                                                                     ,


                > 6
                  ''                                                                                                             ='
                                                                                                                                  s...
                                                                                                                                     '
               œ
               -
                 œ
                 r
                  c                                                                                                       e
                                                                                                                         . j a
               œ v
                 il,                                       c
                                                           o                          *,                                Y
                                                                                                                        :
                                                                                                                        f'
                                                                                                                        :.5 *'
               U *
                 ç
               . .
                 o                                        .o
                                                           w
                                                           0             O
                                                                         1
                                                                         q
                                                                         !,=
                                                                         . Q .=
                                                                              Caq;
                                                                             .-                                         t'
                                                                                                                        j'
               C e
                 (a
                  ).                                      'P
                                                           =t: .
                                                          .-   %&
                                                               %
                                                               . o o'
                                                                 u M àoo
                                                                       -i                                               t'>t'
                                                                                                                         '
                                                                                                                            '
               r œ
                 m                                        Sq'.
                                                             , cm:a = >               o                                                  .
               U '
                 *
                 =' .
                                                          .
                                                          m
                                                          xqx, to.uv q,
                                                            u        c:ou                                                    .
               œ    :m9
                      u
                      Q:                                   s
                                                           p.t*
                                                           o=
                                                              o. oxa
                                                                   o>o                ,
                                                                                      t
                                                                                      oz=>,                             t'..                       :
               X     c                                    :r u   o uoa                àom                               j
                                                                                                                        L
                                                                                                                        ë. ,                       p
                                                                                                                                                   x
               1-   t0J                                              w                xu
                                                                                       o                                p
                                                                                                                        t    .
                                                                                                                                 '                 w
                                                           A     x                    x                                 j    .                     o
                                                                                                                                                   --
                                                                                                                                                   o
                                                                                                                                                   O
        Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 11 of
                                              17

              $
              #              '
                  $
                  .       i'1
                            ti.
                              .#
                               .à
                               ;         '
                  j              .



                  .              .d
                                  .
               y
               .#
              k;
               .                     .    'u.
                                         xu
                                          w xw


                      #    .




                          **


    %%
        .




    -
    %                                                  *
                                                       k
    1%                                                 *
                                                              r
                                                              *        E
    <                                                  O
                                                       G               U
                                                              E        E
    V                                                 *
                                                       0.     +'
                                                                       +-
                                                                       =
                                                                       *
                                                       G      *        7
                                                       U      r
                                                      r .W    èo
                                                              =        *
                                                       c Q    0.2      r D)
                                                       (;k    O >(7    >;.G
                                                       : œ>            (
                                                      .
                                                              =        Eo
                                                                        E:
                                                 *    kQ 'k   9 2:
                                                              .
                                                                       X U
                                                                         c
                                                       * o    1? o
                                                 r     > c    .
                                                                       E <
                                                 D     D r=
                                                       u      t r      *
                                                                       v %
                                                 >     o .U
                                                              -
                                                              (9 q)
                                                              >        t -
                                                                         c
                                                 *     > 5 b'          >g
                                                                       D
                                                 D     G +-
                                                         o         .
                                                                       c    wc
                                                 *     *1     %P
                                                               c       *
                                                                       *
                                                                             *
                                                                             >
                                                 c
                                                 o    rP '5
                                                          c   > o
                                                              >
                                                                       o
                                                                       œ
                                                                             c
                                                                             O
                                                 =    - *     mO       =     0
                                                 c
                                                 O   . w



l


/
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 12 of
                                      17




             *                                         W                                O -
                             *o                        *                                q)r
         r* 0 D%        e.' zi .                        *                  *
                                                                           v)           Ef
                                                                                         D7
         'J wo o       o
                       u
                          E = -1?
                          o oD k:
                               f) .v
                                   :
                                              X        O
                                                        u
                                                               Me          k        o
                                                                                    o * o
                       on                     =                        t
                                                                       c
                                                                       Po w*
                                                                           c      -
                                                                                  (5 j? c: D
                                                                                           =
                                                       >       e---
         c) * r        > .                    *         *      x--                r
                                                                                  o .b.wg
         r D -.*         = (Q > q)u
                           - >.o  z   O 0.
                                         *                                                 o
                                                                       o ( ç)           o- o-
                                                                      '
                                                        0      -       o          E o* o
               ë
               - ( z  .G  *  o o
                               u   > -6  m             *--*
                                                       r        (2)   r
             c                                *                                   r (J) n(0
                                                                           .
                          *              D              o      m*          .u
         D
         O q) >Eq  O) r*= : 7O>o c :)Of:-qJ   r        >       u      'Y    c     n
                                                                                  * G F                 =
         > q * c:. u>. g  o  c ç   c  i2';                            ro    mO s) g 'o i   o- .ç
                                                                                         ;..
             o o (p. +-m * .o u o     0. x-   O
                                              E        r(
                                                        op .2
                                                            e?         E       o w   . ro .o
                                                                                           u .s eo
                                                                                                 .
                                                                           .' &
         * r E n. D -ë *7 D o
         = *- 7 k                                          .   o       7    o     o !? .jc o e
                                                                                  c  o        . .u r.   =
         O          o o>.kQ 7org o >..=
                                      o. E
                                         :    .y       .9..ç          =*
                                                                           .o
                                                                           œq) t
                                                                               r
                                                                               o
                                                                               n bo
                                                                                  z? o >. c g g o   >   œ
         ..- -%                     U                  D'
                                                       D E                          .G  (
                                                                                        *7 O 12 s- cn
               o 'u o o      o +-
                                o Fa * o                                                                m
          q)* :z:r tn > :r .- R .
                                o o q)                 * z            @ * @ @ . txl E: . @ @            =
                                              =    w           *                                        O
                                                                                                        t:
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 13 of
                                      17



                                            Exhibit6

                     Plaintil Lillv's & pd endant'sDiscoveo Cpm m upicatitm s''

Thefollowingtzrecopiesofspec6cemails,documents,andrelativecommunicationsbetweenb0th
partiesinattemptstoresolvethePlaintW sdiscoverydisputes:

 Mark Lilly <m lilly4u@ gm ail.com >                                Tue,M ar16,4:13 PM
                                                                             (11days ago)
to Straat

M r.Tenney,

I'vereviewedyouramendedresponsestomydiscoveryrequestsperthecourtorder.
l'm disappointed,butnotsurpnsed by yourclient'sresponses,though consistentwith
yourusual''deny and delay''tactics.

Itseemstomethatyou againused thesame''boilerplate''objectionsthecourtwarned
nottobeused,thenproceededtopartially
answerorprovide additional,butnotenhrely relevantdocum entsthatom itthe
speciically requested docum ents?
In an effortagain to attem ptto com m unicatew ith you to resolveourdiscovery conflicts
and to try and reach a quick settlem ent
to thislegalm atter,Iofferm y sim plereview and questionsregarding yourresponses
andproduction,beforeI5leanother
M otlon to Com pelorsim ply include m y points in m y new responseto yourM otion for
Sum m aryJudgm ent.

So now Greg Gordon isstating thathe did notshow m ethe ''Placem at''duringour
1/16/w m eetingand claim she
show ed m ethe Chrp lerCapital'splacem at/educationalqyer?

So Greghasbeen decided tolie,orforced to1ieinfearofhisjob?
So Iguessitwillbehisword againstm ine?
Oryou areputting theburden ofproofofwhich placem athe showed m e?
Ifso,then 1'11askyou to considerthesequestions/facts:
W hy would 1claim thatGreg show ed m ethe Placem atthatIhad seen atan FCA dealer
in 2017,and took dated photos
forproof,ifitw msn'tthe exactsam e Placem at?
W hy would Iem ailFCA executiveBob Clark afterm y m eeting V :.
                                                              IIGreg inform inghim
ofthe tradem ark infringem ent
(placematandvideo)discoveredatmy m eetingwith Greg?
I'vegiven testim ony thatIhad neverseen the ChryslerCapitalplacem ator''educational
flyer''you callitnow ,untilour
discovery in 2o2o.So Greg Gordon'snew statem entcontradictshisand yourclient's
pastadm issionsthatChryslerCapital

                                                                                       1
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 14 of
                                      17



didn'tproducethePlacem atGreg showed m e atourm eeting,EFG did?
Soin closing!1'11askyou this;would Greg/chryslerCapitalbecommittingperjuryifI
presented evldence such as
dated photosofthe actualplacem atthatGreg show ed m eduring ourm eeting?

ltseem sto m e thatthe docum entsyou presented.such astheEFG Invoices.
Presentations/slidesand Training Proposalsetc.
a11provideevidencethatChryslerCapital'sdid hire and pay EFG asa vendorto provide
leasetraining to ChryslerCapital
em ployeesso thatChryslerCapital'sfield team scould deliverthelease training to their
FCA dealers.

H owever,whilea11ofthedocum entation is evidence ofChryslerCapital'sand
EFG'Sworkingrelationshipregardinrleasing
andleasetraining,itstillfailsto prowdethespeciscallyrequestedproduction/answers
regarding ChryslerCapital'suse of
the ''Placem at''.You claim and orom ititfrom a11ofthe new additionaland som ewhat
relevantdocum entation dating back
furtherthan expected orIrequested.AsIhavestated,during m y m eeting w ith M r.
Gordon,he told m ethatthe Placem at
wasthe''lemsingaideChryslerCaljtalprovidedtotheirFCAdealersin2017and
2018.'' So Ibelieve the lemse trainm g docum entation
you'veprovidedtome,datinrbackmsfaras2013,whilerelevantinthefactitprovides
an addltionalexam ple ofinfrm gem ent
(CC'sflyerutilizingmytradem arked slogan)itdoesnotfullyand truthfullyprovidea11of
the relevantlease training production
possible,specifcally notthe ''Placem at''thatwe do both agree exists,and wasutilized at
som e point?

So regardlessofwho (CC'sown repsorEFG reps)deliveredleasetrainingto FCA
dealerszthistraining utilized m y tradem arked
slogan m boththe''Placemat''(1claim wmsused,andwastolditwasby an FCA dealer
andbyGregGordon)and CC's''flyer''
ThesearejustthekeypointsIplan to addressand presentin mynextmotion to compel
orresponseto the court.
Ifyou would liketo discussthese pointsby phone,please 1etm eknow a tim eyou are
availablebeforeNoon tom orrow .

Regards,
M ark Lilly




                                                                                     2
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 15 of
                                      17



Tenney,H -Straat                                                       M ar22,2021,11:51 A M
                                                                                     (5 daysago)
to m e,Thom as

M r.Lill
       y,

Thanks foryourmessage.W e willcom municate yourcounterofferto ChryslerCapital.W e disagree wi  th
yourstatements concerning Greg Gordon and the Placemat.However,itis irrelevantto yourtrademark
infringementclaims whetherM r.Gordon showed you the EFG Flyerorthe CC Fl   yer,so I'm confused why
you are focusing on this.Furthermore,you have neverproduced images ofthe flyerthatMr.Gordon
allegedlyshowed you atthe January 2019 meeting.You have only sentimagesofthe EFG Flyerthatyou
saw atthe FCA dealership in Tallahassee in the summerof2018.Ifyou have images ofthe flyerthatM r.
Gordon showed you,then you have an obligation to produce these documents im mediately.The Judge
willnottake kindlyto yourthreatsto presentevidence Rsuch asdated photos ofthe actualplacemar that
M r.Gordon showed youwhen you have noteven shared the evidence wi  th usin advance.
Wi th regard to yoursecond Motion to Com pel,please specifywhich documentsthatyou asked for,but
which ChryslerCapitalorEFG refused to produce.You claimed thatChryslerCapitalfailed to provide
documents concerning ChryslerCapi   tal's use ofthe EFG Fl
                                                         yer.Aswe have stated multiple times,
ChryslerCapitalhas searched for,butcannotlocate,any evidence thatthe EFG Flyerwas given to or
distributed to any dealers whatsoever.Further,EFG Iooked forthis informati
                                                                         on and found no responsi
                                                                                                ve
documentsthatconcerningthedistributionofthe EFG Flyer(asidefrom whatwealreadyproduced).
Finally,withregard totheschedul
                              e,wethinkthatthe partiesshouldjointlyaskthatthe Courtcontinue
(extend)anyfurtherdeadlinessothatthe partiescanfocusonthe summaryjudgmentbriefingandwait
forthe Judge's orderon that.Chrysl
                                 erCapi
                                      talis notinterested in mediating this case before the Judge
ruleson oursummaryjudgmentmotionbecausewestronglybeli
                                                    evethattheJudgewilldismissthiscase
outright.W e willtherefore oppose any motion to compelChryslerCapitalto mediate in advance ofthe
summaryjudgmentdecision.
Best,
Straat
H.StraatTenney
Locke Lord LLP
T:212-912-2915
C:646-283-2969



Mark Lilly <m lilly4u@ gm ail.com >                                      M on,M ar22,5:21 PM
                                                                                     (5 daysago)
to Straat

M r.Tenney,

Thank you forcom m unicating m y settlem entproposalto yourclient.Hopefully,they
willrespond quickly enough forusto
executeasettlementagreementby3/31.
ln reply to theotheritem sin yourem ail;


                                                                                                     3
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 16 of
                                      17



 You continue to statethatitisirrelevantto m y case whether Greg show ed m ethe EFG
 ''Placemat''(thecorrectterm used in my complaint)
 oryourso-called ''CC Flyer''and thatyou are ''confused''why Iam focusing on this''.A s
 1have stated,overand over,and forthelasttim ehere,
 Greg show ed m ethe EFG Placem atduring ourm eeting,which he stated that''thisisthe
 tool/lemseaidewegaveourdealerslmstyear''.Thisis
 thebmsisofm y caseastheplacem atheshow ed m ew asthe exactsam e placem atlfound
 18 m onthsearlierin the FCA dealership. In addition to Greg
 Gordon'sadmission thatCC usedthePlacem at(whetherCC produced itoravendor
 yroducedit)isthekeyevidencethatCCisresponsibleforthe
 m fringem ent.Ofcourse,thatiswhy yourclienthascontinuously attem pted to deny or
 distancethem selvesfrom the Placem at.From thebeginning,
 im m ediately following m y m eeting V t.
                                         IIGreg Gordon,lhave referred to the Placem atin
 m y initialcom m unicationswith ChryslerCapitaland provided
 m y dated photosmsevidenceofthe Placem at,asw ellasin m y legalcom plaintsled in
 April2019.W hy would Ipresentthe Placem atasm y evidence and
 fllea Federallaw suitifthe Placem atGreg presented to m ewmsn'tthe sam e Placem atI
 had been given by an FCA dealer,w ho told m ethey gotitfrom CC,
 butlcouldn't5nd any proofofthat? 'I'    heonly dated photosIhaveofthePlacem atare
 theonesIhavealreadygrovidedtoyou andthecourt.Although
 Iregretnow ,notacceptm g a copy ofthePlacem atGreg offered to m e,or,atleasttook
 picm resofitduring ourm eeting,butIdidn'tw antto alarm him
 thatIhad already seen thePlacem at18 m onthsearlier,mslwasstillhopingto sellm y
 tradem arked program to CC.Butyou already know allofthis,
 wllich iswhy Isuspectyourclientand Greg changed theirstatem ents,claim ing that
 Gregdidnotshow methePlacemat,asyour''hiswordajainstmine''
 defense,right? M y hypotheticalm ention ofthepossibihty lhad photo evidencethat
 Greg showed m ethe placem atduring ourm eeting,and yourresponse
 inform ing m e Iw ould have ''an obligation to producethese docum entsim m ediately''
 confirm syourawarenessofthisfactand theweightofthe Placem at
 asevidencein m y case.

 W ith regard to m y Second M otion to Com pel;yourAm ended Responsesin responseto
 the court'sorderm ostly contain responsesand evidence
 provided byyourvendorEFG,notCC? M ore im portantly,as1willshare with the court,
 a11ofyourdiscovery production hasconsistently only been
 from thepmst,irrelavantyears(2012-13)and notfrom them ostrecentyearsrelativeto
 the cxase.The Placem at'scopyrightstatestheyear2014,which
 m eansitwasutlized after2014,which supportsM r.Gordon'sadm ission to m eduring
 ourm eeting thatthePlacem atwasused in 2017-2018. So I
 believethatyou m ay haveproduced som e docum entation,butnota11relevant
 production.You even statethatEFG couldn'tfnd any evidence
 thatthe Placem atw asutilized in any w ay orin any dealerships.Yet,you provided a
 copy ofthe EFG Placem atin yourlatestproduction? Rem em ber,
 lspoketotheEFG representativeSteveRoennau personally,who both bomstedIIe/EFG
 had provided lemse trainingto CC and FCA dealers,mstheir


                                                                                         4
Case 0:19-cv-61069-WPD Document 122-2 Entered on FLSD Docket 03/29/2021 Page 17 of
                                      17



websiteeven claimed,andthattheyoffertheir''leasingaide''(thePlacem at)which Steve
offered to sellto m y clientdealers.Allofwhich Iw 111share
in m y response.

l've wasted enough tim e again,repeating m yselfand argring w ith you instead ofwriting
m y responseto the court.

Finally,in regard to m y plan to requesttheJudge to send usto m ediation;()fcourse,
you don'twantto go to M ediation,and you wantto w ait,your
standard''denyanddelay''tactic,fortheJudgetoMantyourMotionforSummary
Judgem ent,asyou strongly believethe Judge willdlsm issthe case
outright.W ell,I'm hoping theJudgewillgrantm y requestto keep uson pacew ith our
scheduleand send usto M ediation,read m y response and
evidenceofyourclient's''contradictions''and lack ofdiscovery production and once
again,deny yourm otion to dism issthe case.

Plemseletm e know assoon asyou can ifyourclientwantsto pay m y lastsettlem entoffer
beforeI;le m y m otionsand response.

Regards,

A,'
  l:,trl
       klwi11)
             r
             $
             ,-




                                                                                      5
